Appeals from an order of the Family Court, Erie *1447County (Margaret O. Szczur, J.), entered June 25, 2013 in proceedings pursuant to Family Court Act article 10. The order denied respondents’ requests for a suspended judgment.
It is hereby ordered that said appeal by respondent Matthew E. is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Zoe L. ([appeal No. 1] 122 AD3d 1445 [Nov. 21, 2014]).
Present — Centra, J.P, Fahey, Carni, Sconiers and Valentino, JJ.